Citation Nr: 1205868	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969 and from October 1990 to May 1991.  He died in June 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the appellant testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  She essentially contends that his death from chronic obstructive pulmonary disease was hastened by his service-connected posttraumatic stress disorder (PTSD) and ulcers.  

The appellant testified at her October 2011 Board hearing that, because of his ulcers and agitation due to PTSD, the Veteran could not eat prior to his death.  She testified that the Veteran usually weighed 125 to 135 pounds but that he weighed only 70 pounds before he died.

The appellant testified that she did not believe all of the available treatment records from shortly prior to her husband's death were of record.  She testified that the Veteran sought treatment for his PTSD through VA and that he was treated by a private physician, Dr. Fajardo, for his ulcers.  A review of the record reflects that all of the Veteran's VA medical records appear to have been associated with the claims file.  These records were printed in August 2007, after the Veteran's death, and they do contain PTSD treatment reports.  Nonetheless, because the most recent VA medical records in the claims file are from March 2006, the RO/AMC should ensure that there are no more recent VA records that have not yet been obtained.

In addition, no medical records from Dr. Fajardo have been associated with the claims file.  These records are potentially highly relevant to deciding the appellant's claim.  Therefore, the Board finds that a remand to request these records is necessary.  

Because the Veteran's death certificate lists PTSD and duodenal ulcer as contributing causes of death, the Board further finds it necessary to obtain a medical opinion that is based on express review of the record and provides a supporting rationale.  

Finally, while this case is in remand status, the RO/AMC should ensure that the appellant receives proper notice of how to establish entitlement to service connection for the cause of the Veteran's death pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper notice of how to establish entitlement to service connection for the cause of the Veteran's death pursuant Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

2.  Obtain and associate with the claims folder any outstanding VA medical records from during or after March 2006.

3.  The appellant should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the appellant should be asked to fill out authorization forms for Dr. Fajardo, whom she identified at her Board hearing.  The appellant should also be notified that she may submit these records herself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the appellant of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

4.  Following completion of the above, the claims file should be sent to an appropriate VA examiner for review in connection with the question below.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD or ulcers was either a principal or contributory cause of death.  

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In answering this question, the examiner should expressly address the appellant's contentions that the Veteran lost a substantial amount of weight due to ulcers and psychiatric symptomatology prior to his death. 

Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




